Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email sent by Terri S. Flynn on 9/29/2021.














1. (Currently Amended) A multifunctional applicator for mobile use comprising:
                an applicator plug,
                a supply tube,
                a Y-piece,
                fork tubes, and
                a nose piece with prongs;
                wherein the applicator plug comprises:
                            a pressure chamber having a humidifier interface for connection with a high flow therapy device,
                            an oxygen supply port having an opening diameter of at least 1 mm, 
                            a therapy air supply port for the supply tube, 
a valve body, and
a helical compression spring;
              wherein the humidifier interface and the oxygen supply port are both in fluid communication with an upper valve seat and a lower valve seat with a seal;
              the valve body being movable between the upper valve seat and the lower valve seat;
              wherein the helical compression spring is configured to force the valve body against the lower valve seat, thereby opening the oxygen supply port when the applicator plug is removed from the high flow therapy device;
             the valve body configured to be forced against the upper valve seat by an actuating element of the high flow therapy device, thereby closing the oxygen 

	Claim 12, line 2, changed “the Y-piece at least” to --the Y-piece is located at least--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest the combination of limitations recited in claim 1.
The closest prior art of record is Osborne et al. (US 6119291) in view of Jones (US 4004603), Hill et al. (US 20020096174), Acker et al. (US 20070135757), Starr et al. (US 20050121033), and Pell (US 4919127).
Applicant’s arguments filed 9/27/2019 regarding the combination of references were considered persuasive. The amendment to the independent claim above obviates all previous 112 rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA MURPHY/Primary Examiner, Art Unit 3785